 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 2:12-cr-0326 MCE KJN P
12                         Respondent,
13              v.                                        ORDER
14    JOHN WINTON HARRIS,
15                         Movant.
16

17             Respondent has requested an extension of time to file a response to the pending motion.

18   Good cause appearing, IT IS HEREBY ORDERED that:

19             1. Respondent’s request for an extension of time (ECF No. 202) is granted; and

20             2. Respondent is granted until February 4, 2019, in which to file its response.

21   Dated: November 27, 2018

22

23
     /harr0326.236
24

25

26
27

28
                                                         1
